DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 8/31/2022 in response to Office Action (non-final rejection) mailed 6/2/2022. 
Claims 1-20 were previously pending with Claims 15-20 withdrawn from further consideration due to nonelection from a restriction. With Applicant’s filing of 8/31/2022 Claims 1 and 8 are amended and Claims 2-7 and 9-13 are as previously presented. Presently Claims 1-20 are pending with Claims 1-14 examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al. (US 2015/0165683 A1, hereinafter “Cheverton”) in view of Roberts et al. (US 2018/0053329 A1, hereinafter “Roberts”).
Regarding Claim 1, Cheverton discloses a machine vision-based process monitoring system that may be used to monitor the building of layers of one or more objects being built by an additive manufacturing apparatus, and to detect operational flaws as they occur, i.e. during the build process rather than afterward ([0023]). The additive manufacturing apparatus comprises printing apparatus (100) which is a 3D printing device that includes a print head (102) mounted to an arm (104), and also mounted to the arm are a camera (image sensor, 106) which may be a line-scan camera or DSLR camera ([0044]), and a light source (108) which may be an LED light source ([0040]). The printing apparatus may also include a control system including one or more controllers (processors, 112) including hardware and /or software for controlling functioning of some or all components of the printing apparatus ([0042]). Processors may control, for instance, positioning of print head and/or deposition of materials therefrom, functioning of light, and/or functioning of camera ([0042]). Processors may include one or more control data processing systems for controlling the print process and behavior of the other hardware of the printing apparatus ([0042]). The data processing system (1000) is suitable for storing and/or executing program code (machine-readable instructions), such as a machine-readable instructions code for performing the processes described herein, and includes at least one processor coupled directly or indirectly to memory (non-transitory memory module, 1004) though a bus (1020), and in operation the processor obtains from memory (stored on memory) one or more instructions for execution by the processor ([0116], [0119]). In operation the camera is configured to collect images (image data) in real-time during the build process ([0045]), such image data comprising each layer ([0104]). The data processing system is configured to evaluate collected image data to ascertain characteristics of the structure being printed ([0032]). Detection algorithms may be used in the evaluation of the collected image data in order to detect the 3D printed construct, compare to the CAD model, and identify defects ([0036]). Cheverton does not disclose instructions that cause the system to generate one or more annotations to the image data, and display the one or more annotations on a display.
In another field of endeavor, detection of constructs and structures that are difficult to discern, Roberts discloses a method performed by a computing system for presenting annotations of imagery, the method comprising: providing an association between an annotation and an annotated object of a 3D model; accessing an original image along with metadata based on a view of a camera that collected the original image, the original image including at least a portion of the annotated object; rendering based on the metadata a model image of the 3D model of one or more objects within the original image; identifying based on the rendered image a pixel in the original image that corresponds to the annotated object; adding an annotation indicator positioned by the identified pixel; and displaying the original image with the annotation indicator (Roberts claim 29) on a display device ([0057]). 
Roberts qualifies as analogous prior art proper for use in an obviousness rejection because the reference is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention, that inventor’s problem being detection of defects in constructs and structures that are difficult to discern (instant Specification page 1), and thus provides a reason for combining the elements in the manner claimed. See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). See In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011). See MPEP §2141.01(a)(I).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect ([0108]). 
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, making process adjustments, for instance repeating steps, omitting steps, and/or performing modified versions of steps ([0108]). 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, halting (aborting) the print process ([0108]).
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses in operation the camera is configured to collect images (image data) in real-time during the build process, as discussed above.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the defects may include air bubbles ([0052]), delamination of the structures (poor layer adhesion), clogged nozzles (material collecting on a dispensing nozzle of a 3D printer ([0026]), and other defects. 
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). Cheverton further discloses network adapters (1008) may also be coupled to the system to enable the data processing system to become coupled to other data processing systems such as modems and ethernet cards ([0118]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect via electronic communications, (i.e., text or email) ([0035], [0108]). 


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al. (US 2015/0165683 A1, hereinafter “Cheverton”) in view of Roberts et al. (US 2018/0053329 A1, hereinafter “Roberts”).
Regarding Claim 8, Cheverton discloses a machine vision-based process monitoring system that may be used to monitor the building of layers of one or more objects being built by an additive manufacturing apparatus, and to detect operational flaws as they occur, i.e. during the build process rather than afterward ([0023]). The additive manufacturing apparatus comprises printing apparatus (100) which is a 3D printing device that includes build chamber (enclosure, unnumbered) ([0043]), containing a print head (102) mounted to an arm (104), and also mounted to the arm are a camera (image sensor, 106) which may be a line-scan camera or DSLR camera ([0044]), and a light source (108) which may be an LED light source ([0040]). The printing apparatus may also include a control system including one or more controllers (processors, 112) including hardware and /or software for controlling functioning of some or all components of the printing apparatus ([0042]). Processors may control, for instance, positioning of print head and/or deposition of materials therefrom, functioning of light, and/or functioning of camera ([0042]). Processors may include one or more control data processing systems for controlling the print process and behavior of the other hardware of the printing apparatus ([0042]). The data processing system (1000) is suitable for storing and/or executing program code (machine-readable instructions), such as a machine-readable instructions code for performing the processes described herein, and includes at least one processor coupled directly or indirectly to memory (non-transitory memory module, 1004) though a bus (1020), and in operation the processor obtains from memory (stored on memory) one or more instructions for execution by the processor ([0116], [0119]). In operation the camera is configured to collect images (image data) in real-time during the build process ([0045]), such image data comprising each layer ([0104]). The data processing system is configured to evaluate collected image data to ascertain characteristics of the structure being printed ([0032]). Detection algorithms may be used in the evaluation of the collected image data in order to detect the 3D printed construct, compare to the CAD model, and identify defects ([0036]). Cheverton does not disclose instructions that cause the system to generate one or more annotations to the image data, and display the one or more annotations on a display.
In another field of endeavor, detection of constructs and structures that are difficult to discern, Roberts discloses a method performed by a computing system for presenting annotations of imagery, the method comprising: providing an association between an annotation and an annotated object of a 3D model; accessing an original image along with metadata based on a view of a camera that collected the original image, the original image including at least a portion of the annotated object; rendering based on the metadata a model image of the 3D model of one or more objects within the original image; identifying based on the rendered image a pixel in the original image that corresponds to the annotated object; adding an annotation indicator positioned by the identified pixel; and displaying the original image with the annotation indicator (Roberts claim 29) on a display device ([0057]). 
Roberts qualifies as analogous prior art proper for use in an obviousness rejection because the reference is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention, that inventor’s problem being detection of defects in constructs and structures that are difficult to discern (instant Specification page 1), and thus provides a reason for combining the elements in the manner claimed. See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). See In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011). See MPEP §2141.01(a)(I).
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect ([0108]). 
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, making process adjustments, for instance repeating steps, omitting steps, and/or performing modified versions of steps ([0108]). 
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, halting (aborting) the print process ([0108]).
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses in operation the camera is configured to collect images (image data) in real-time during the build process, as discussed above.
Regarding Claim 13, the limitations of Claim 1 from which Claim 13 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses the defects may include air bubbles ([0052]), delamination of the structures (poor layer adhesion), clogged nozzles (material collecting on a dispensing nozzle of a 3D printer ([0026]), and other defects. 
Regarding Claim 14, the limitations of Claim 1 from which Claim 14 depends are disclosed by the combination Cheverton and Roberts as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). Cheverton further discloses network adapters (1008) may also be coupled to the system to enable the data processing system to become coupled to other data processing systems such as modems and ethernet cards ([0118]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect via electronic communications, (i.e., text or email) ([0035], [0108]). 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/31/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheverton in view of Roberts, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743